I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 17/089208 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is November 4, 2020. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
The instant application is a reissue application of US Patent 10,154,497 (“’497 Patent”). The ‘497 Patent was filed as US application 13/913648 (‘648 application) on June 10, 2013, entitled “TRANSMISSION OF UPLINK SOUNDING REFERENCE SIGNAL.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘497 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘497 Patent.  Also based upon the Examiner’s independent review of the‘497 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations or supplemental examinations. 

II. STATUS OF CLAIMS
The ‘497 Patent issued with claims 1-8 (“Patented Claims”).  The Amendment of November 4, 2020, filed with this application cancels claims 2-7 and adds claims 9-20.   Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 1 and 9-20 (“Pending Claims”).
b. Claims 1 and 9-20 are examined below (“Examined Claims”)


III. AMENDMENT OF 11/4/2020
	The amendment of November 4, 2020 to the claims and specification have been entered and considered.  The Examiner notes that Applicant has not provided a showing of support for the amended claims, as required by 37 CFR 1.173.  In response to this office action, Applicant must provide support for the changes already made, as well as any future changes. 
	Applicant is further reminded that cancelled claims are to be cancelled without showing the text of the claim.  See 37 CFR 1.173b2. 
	The amendment the drawings is objected to for being of improper form.  37 CFR 1.173b3 states that amended figures must be identified as amended.  Applicant has not done this.  Further, Applicant has not provided a separate sheet explaining the changes to the drawings. Correction is required.  

IV. PRIORITY AND CONTINUING DATA
The ‘497 patent has no domestic priority and claims priority under 35 USC 119(a) to Korean Application 10-2012-0062278, filed June 11, 2012, Korean Application 10-2012-00946443, filed August 31, 2012, and Korean Application 10-2012-0141262, filed December 6, 2012.  Because the effective filing date is not after March 16, 2013, the first to file provision of the AIA  while not apply.  Rather, the claims will be examined using the previous first to file sections of 35 USC 102, 103, and 112.  
  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.



V. REISSUE DECLARATION
	The declaration filed 11/4/2020 is defective.  Specifically, the declaration states that the error is the failure to clearly define features in patent claim 1 regarding the uplink reference identity.  However, claims 9 and 13 are clearly broader than the patent claims.  In a broadening reissue, Applicant must identify a claim that is being broadened and identify specific language that makes the claim too narrow (MPEP 1414 II B).  At present, Applicant has not done this.  Accordingly, the declaration is improper.  
	Applicant should also check the box on the declaration stating that the original patent was filed under 37 CFR 1.46.
Claims 1 and 9-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


VI. RECAPTURE
Claims 9-16 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The "recapture rule," prevents a patentee from regaining, through a reissue patent, subject matter that the patentee surrendered in an effort to obtain allowance of claims in the patent sought to be reissued. In re Clement, 131 F.3d 1464, 1468, 45 USPQ2d 1161, 1164 (Fed. Cir. 1997). The "surrendered subject matter" that may not be recaptured through reissue should be presumed to include subject matter broader than the patent claims in a manner directly related to 
(1) limitations added to the claims by amendment (either by amending an existing claim or canceling a claim and replacing it with a new claim with that limitation) to overcome a patentability rejection and 
(2) limitations argued to overcome a patentability rejection without amendment of a claim.

The recapture rule is avoided if the reissue claim was materially narrowed in other respects compared to its broadening surrendered aspect.   A reissue claim is materially narrowed and thus avoids the recapture rule when limited to aspects of the invention:
(1) which had not been claimed and thus were overlooked during prosecution of the original patent application; and
(2) which patentably distinguish over the prior art.
The first step of the recapture analysis is to determine whether the claims have been broadened.  At present, new Claim 9 omits a large amount of subject matter from patented claim 1 (the omitted limitations are bolded below).
1. A method of transmitting an uplink sounding reference signal (SRS) in user equipment (UE) in a coordinated multi-point transmission/reception system (CoMP system), the method comprising: 
receiving, by the user equipment, UE-specific configuration information including an uplink reference signal identity associated with an uplink channel, from a first transmission/reception point of a plurality of different transmission/reception points, wherein the uplink reference signal identity is independent of a physical cell identity of the first transmission/reception point and indicates a second transmission/reception point as a reception entity of the uplink channel;
 and performing, by the user equipment, an independent transmission of the uplink channel and an SRS to different transmission/reception points, using the uplink reference signal identity or the physical cell identity according to a type of an uplink transmission,
 wherein when the type of the uplink transmission is an uplink channel transmission, 
the performing includes: 
obtaining the uplink reference signal identity from the received UE-specific configuration information;
 determining the second transmission/reception point indicated by the uplink reference signal identity, as an uplink channel reception entity, wherein the second transmission/reception point is different from the first transmission/reception point; and transmitting, by the user equipment, the uplink channel to the determined second transmission/reception point, using the uplink reference signal identity;
 wherein when the type of the uplink transmission is an SRS transmission, the performing includes:
 generating, by the user equipment, an SRS independent of the uplink channel, using the physical cell identity of the first transmission/reception point; determining the first transmission/reception point which has transmitted the UE-specific configuration information to the user equipment,  as an SRS reception entity; 
and transmitting, by the user equipment, the generated SRS to the determined first transmission/reception point; 
wherein:
 the SRS includes at least one of a periodic SRS and an aperiodic SRS, 
the generating an SRS includes generating both the periodic SRS and the aperiodic SRS using the physical cell identity of the first transmission/reception point, 
and the transmitting the generated SRS includes transmitting one of the periodic SRS and the aperiodic SRS to the first transmission/reception point indicated by the physical cell identity;
 wherein the uplink channel is at least one of a physical uplink shared channel and a physical uplink control channel; and
 wherein the receiving UE-specific configuration information includes receiving, from the first transmission/reception point, the UE-specific configuration information including the uplink reference signal identity, either through a UE-specific parameter, or dynamically through at least one of a physical downlink control channel (PDCCH) and an enhanced physical downlink control channel (EPDCCH).
The omitted limitations will collectively be referred to as limitation #1.  It is clear, therefore, that new claim 9 is broader than patented claim 1.  Hence, the first step of the recapture test is satisfied.  
The second step is to determine whether the broadening relates to surrendered subject matter.  
In the ‘648 application, limitation #1 was added to the claims in the amendment of 9/15/2017, which was entered with the RCE of 10/16/2017. 
Since the subject matter was added via amendment, it is presumed to have been added to overcome the art of record.   In addition, Applicant presented the following arguments:
“Third, although Applicant does not necessarily agree with the Examiner, Applicant has amended independent claim 1 to include the further limitations associated with “generation transmission of an SRS and reception of UE-specification configuration information,” solely for the purpose of expediting prosecution. Specifically, claims 2-4 have been cancelled without prejudice or disclaimer, and their subject matters have been included in independent claim 1.
Amended independent claim 1 recites in part:
“.. wherein:
the SRS includes at least one of a periodic SRS and an aperiodic SRS,
the generating an SRS includes generating both the periodic SRS and the aperiodic SRS using the physical cell identity of the first transmission/reception point, and  
the transmitting the generated SRS includes transmitting one of the periodic SRS and the aperiodic SRS to the first transmission/reception point indicated by the physical cell identity;
wherein the uplink channel is at least one of a physical uplink shared channel and a physical uplink control channel; and
wherein the receiving UE-specific configuration information includes receiving, from the first transmission/reception point, the UE-specific configuration information including the uplink reference signal identity, either through a UE specific parameter,  or dynamically through at least one of a physical downlink control channel (PDCCH) or an enhanced physical downlink control signal (EPDCCH).” [Emphasis Added]
On page 14 of the Final Office Action, when rejecting claim 2, the Examiner admits that Kwon, Chatterjee, Park, and Shen, singly or in combination, do not disclose or teach the limitation of claim 2. However, the Examiner asserts that Chen at paragraphs [0077]-[0083] teaches the limitations of claim 2.
The cited parts (especially [0078] & [0081] cited with respect to “generation of an SRS” in claim 2) of Chen merely disclose that (i) different parameter sets (e.g., different aperiodic SRS parameter sets) can be configured for a same type SRS (e.g., aperiodic SRS), (11) UE separately receives a plurality of configuration (e.g., a first configuration for a periodic SRS, a second configuration for the periodic SRS) for a same type SRS (e.g., periodic SRS), and (i11) a periodic SRS and an aperiodic SRS are associated with different cell identifications (¢.g., the periodic SRS is a first cell identification, and the aperiodic SRS is associated with a second cell identification). In particular, see paragraph [0077] (... different UE-specific cell IDs may be specified for periodic SRS and aperiodic SRS for a UE for flexible multiplexing of the SRS for different purposes. For example, cell ID 1 may be assigned to periodic SRS and cell ID 2 may be assigned to aperiodic SRS...) of Chen.
Unlike Chen, in amended claim 1 (including the feature of claim 2), both a periodic SRS and an aperiodic SRS are generated using the “physical cell identity of the first transmission/reception point.” In other words, in claim 1, both the periodic SRS and the aperiodic SRS are generated using a same physical cell identity. Therefore, it is believed that Chen does not disclose or teach at least the limitation “generating both the periodic SRS and the aperiodic SRS using the physical cell identity of the first transmission/reception point” in amended claim 1. In other words, the deficiencies of Kwon, Chatterjee, Park, and Shen are not cured by Chen.
Meanwhile, on page 7 of the Final Office Action, when rejecting claim 4, the Examiner asserts that Kwon at paragraph [0050] teaches the limitation of claim 4.
The cited part ([0050]) of Kwon merely discloses that a base station may indicate through a PDCCH filed information notifying that user equipment may use 8 degrees of freedom when configuring the DM-RS.
Unlike Kwon, in amended claim 1 (including the feature of claim 4), the UE-specific configuration information including an uplink reference signal identity (indicating a second transmission/reception point as a reception entity of the uplink channel) is received from a first transmission/reception point either through a UE-specific parameter or dynamically through at least one of a physical downlink control channel (PDCCH) and an enhanced physical downlink control channel (EPDCCH).
Therefore, claim 1 and Kwon differ in “a notification content” and “a specific notification entity.” In other words, it is believed that Kwon does not disclose or teach at least the newly-added limitation of amended claim 1.” See 13/913648, arguments of 9/15/2017, pages 12-14.

As can be seen therefore, Applicant argued limitation #1 for patentability in the RCE of 10/16/2017.  
The Examiner responded with a rejection using Papasakellariou to teach limitation #1.  See 13/913648, non-final rejection of 1/3/2018.  In response, Applicant presented claim amendments and the following arguments
First, on page 6 of the office action, the Examiner admits that Kwon, Chatterjee, Park, and Shen does not teach the limitations (i.e., “wherein” clauses) newly added in the previous FOA reply submitted on September 15, 2017. However, the Examiner alleges that the new reference “Papasakellariou” teaches the limitation of claim 1. In particular, the Examiner asserts that Papasakellariou at paragraphs [0024] and [0058] teaches the step of “generating both the periodic SRS and the aperiodic SRS using the physical cell identity of the first transmission/reception point’ and the step of “transmitting one of the periodic SRS and the aperiodic SRS to the first transmission/reception point indicated by the physical cell identity...” 1n claim 1.
However, as to amended claim 1, Applicant respectfully disagrees with the Examiner for the reasons set forth below.
Papasakellariou is directed to controlling transmission power of an SRS, thereby increasing SINR of an SRS reception. The cited parts ([0024], [0058]) of Papasakellariou disclose parameters (e.g., Psrs_offset, c(m), etc.) used for determination of an SRS transmission power (Psrs,c). Specifically, the cited part ([0024]) of Papasakellariou merely discloses that an SRS power offset parameter (Psrs_offset, c(m)) may be used for periodic SRS transmission or aperiodic SRS transmission according to whether m=0 or m=1. Further, the cited part ([0058]) of Papasakellariou merely discloses that the parameters [e.g., a power offset (Psrs_offset), a path loss scaling factor …, a path loss (PLc,), and a TPC command … for the SRS transmission power (Psrs, c) may be modified. In other words, the cited parts ([0024], [0058]) of Papasakellariou do not disclose or teach the generation of periodic/aperiodic SRS sequences (using a physical cell identity of a serving transmission/reception point) and the determination of an SRS reception entity. 
In particular, the cited part ([0058]) of Papasakellariou (i.e., the USPTO publication of U.S. Patent Application No. 13/628,907 filed on September 27, 2012) discloses “... parameters that may be modified include … for periodic and aperiodic SRS transmissions.” In other words, it is believed that the Examiner cited paragraph [0058] of Papasakellariou since paragraph [0058] explicitly includes the phrase “for periodic and aperiodic SRS transmissions.” However, a corresponding part (page 5, the fourth paragraph) in the “provisional” application No. 61/539,701 (of Papasakellariou) filed on September 27, 2011 does not include the phrase “for periodic and aperiodic SRS transmissions.”  …
Meanwhile, the present application claims foreign priorities to Korean Patent Applications 10-2012-0062278 (filed June 11, 2012), 10-2012-0096443 (filed August 31, 2012), and 10-2012-0141262 (filed December 06, 2012). Therefore, the effective filing date of the present application is the earliest foreign priority date (i.¢c., June 11, 2012).
In summary, the phrase “... for periodic and aperiodic SRS transmissions” in the cited part ([0058]) of Papasakellariou (Patent Application Publication No. 2013/0077571) is not supported by the provisional application (61/539,701). Therefore, the phrase of Papasakellariou should be applied as prior art as of the non-provisional application date (i.e., September 27, 2012). In other words, the phrase of Papasakellariou cannot be used to reject the limitation “the generating an SRS includes generating both the periodic SRS and the aperiodic SRS using the Physical cell identity of the first transmission/reception point’ in the present application having an earlier effective filing date.
Unlike Papasakellariou, in claim 1, both a periodic SRS and an aperiodic SRS are generated using the “physical cell identity of the first transmission/reception point.” In other words, in claim 1, both the periodic SRS and the aperiodic SRS are generated using a same physical cell identity. Further, in claim 1, the first transmission/reception point which has transmitted the UE-specific configuration information to the user equipment is determined as an SRS reception entity.
Accordingly, as mentioned above, it is believed that the Examiner’s characterization of Papasakellariou is improper. In particular, Papasakellariou does not disclose or teach at least the limitations “generating both the periodic SRS and the aperiodic SRS using the physical cell identity of the first transmission/reception point’ and “determining the first transmission/reception point which has transmitted the UE-specific configuration information to the user equipment, as an SRS reception entity’ in amended claim 1.” See 13/913648, arguments of 4/3/21018, pages 9-11.  

	As such, it is clear that Applicant presented limitation #1 to overcome an art rejection and argued that limitation #1 defines over the art of record.  As such, limitation #1 is surrendered subject matter and the broadening directly relates to surrendered subject matter.  
The third step of the recapture test is whether the claims were materially narrowed in other respects, and hence avoid the recapture rule.  The surrendered subject matter has not been materially narrowed.  
	As such, recapture is present in claims 9-12.

	Recapture is also present in claims 13-16, for essentially the same reasons as claims 9-12.  


VII.  REJECTIONS UNDER 35 USC 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being indefinite in that in line 30, the claim recites that the SRS is one of a periodic SRS and an aperiodic SRS, but then in lines 31-32, the claims recites generating includes generating both of a periodic SRS and an aperiodic SRS.  It is unclear how the SRS can be one of periodic and aperiodic SRS, when both are generated.  Clarification is required.
Claim 17 is rejected as being indefinite in that in line 22, the claim recites that the SRS is one of a periodic SRS and an aperiodic SRS, but then in lines 23-24, the claims recites that generating includes generating both of a periodic SRS and an aperiodic SRS.  It is unclear how the SRS can be one of periodic and aperiodic SRS, when both are generated.  Clarification is required.
Claims 18 and 19 are rejected in that there is no antecedent basis for the reference signal identity.
Claim 20 is rejected for being contradictory of claim 17.  Claim 20 recites that the one of the periodic and aperiodic SRS is generated using the SRS identity, and the other SRS is generated using the cell identity.  However, claim 17 recites generating includes generating both the periodic SRS and an aperiodic SRS using the SRS identity.  Clarification is required.  


VIII. ART REJECTIONS
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 9-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon (US PG Pub. No. 2012/0051319) in view of Chatterjee (US PG Pub. No. 2013/0114523) and further in view of Park (WO 2013/125840) and Shen (US PG Pub. No. 2012/0051265).

	The Examiner notes that the majority of this rejection was applied in the ‘648 application and was amended around.  As such, the rejection has not been overcome.  
As per claim 9:
Kwon teaches a method of transmitting an uplink sounding reference signal (SRS) in user equipment (UE) in a coordinated multi-point transmission/reception system (CoMP system) (see abstract, paragraphs [0010], [0082], and [0083], teaches a method of a user equipment for receiving a control information and transmitting a SRS in a COMP system), the method comprising:
receiving, by the user equipment UE-specific configuration information indicating an uplink reference signal identity from a first transmission/reception point of a plurality of different transmission/reception points,  including receiving the UE-specific configuration information either through a UE-specific parameter, or dynamically through at least one of a physical downlink control channel (PDCCH) and an enhanced physical downlink control channel (EPDCCH).
 (see paragraph [0011], the user equipment receives information for verifying multiple demodulation reference signals (DM-RSs) from a base station. Note: Examiner is construing DM-RS as the uplink reference signal identity and the base station as said first transmission/reception point) (see Figure 1, there are other base stations (11) located in each cell thus plurality of different transmission/reception points).  Further, Kwon, paragraph [0050], the base station may indicate through PDCCH field information notifying that the user equipment may use a particular degree of freedom when configuring the DM-RS).

Kwon does not clearly disclose wherein the uplink reference signal identity is an independent entity of a physical cell identity of the first transmission/reception point and is associated with an uplink channel.
Chatterjee, on the other hand, teaches wherein the uplink reference signal identity is independent of a physical cell identity of the first transmission/reception point and is associated with an uplink channel (see paragraph [0036], the VCID is used to derive DM-RS base sequences instead of deriving DM-RS base sequence from the PCI NID cell thus DM-RS is independent of PCI NID cell. Note: DM-RS sequences are included in an uplink channel such as PUSCH, see paragraph [0036] thus associated with an uplink channel).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the assignment of DM-RS sequence into Kwon as a way to provide orthogonality between simultaneous DM-RS transmissions from wireless devices within a cell (see paragraph [0019] of Chatterjee). Thus, implementing such a sequence reduces the interference between transmissions thereby improving the received signal quality (see paragraph [0005] of Chatterjee).
However, the combination of both Kwon and Chatterjee does not clearly disclose transmitting, by the user equipment, the uplink channel to a second transmission/reception point indicated by the uplink reference signal identity, using the uplink reference signal identity, wherein the second transmission/reception point is different from the first transmission/reception point.
Park teaches transmitting, by the user equipment, the uplink channel to a second transmission/reception point indicated by the uplink reference signal identity, using the uplink reference signal identity (see paragraphs [291]-[293], after receiving the VCI for the DMRS the UE generates a DMRS sequence by mapping to the associated physical uplink control channel (PUCCH), the DMRS sequence is sent to an eNB), wherein the second transmission/reception point is different from the first transmission/reception point (see paragraphs [153]-[160], [291]-[293] and Figure 12, the eNB could be the eNB that forwarded the VCI or a different eNB of another cell).
The Examiner notes that the claim does not require that the first reception/transmission point send the UE configuration parameter to the UE, only that the UE receive the parameter,  The Examiner notes that in Park, the UE receives the cell ID of both cell A and cell B. Considering for example paragraph [153] of Park, CoMP UE associated with UE of cell A and UE of cell B, the CoMP UE can be configured to transmit UL DMRS to cell B for example using the cell ID of cell A. This is especially possible since the CoMP UE is located at edges of cells A and B (please see Figure 12, CoMP UE located at the overlapping region of both cells A and B). Thus, the CoMP UE reference signal derived from for example cell A (i.e. using cell A ID) can be transmitted to a different reception point, such as cell B. In addition, in order to decide where to send the uplink signal, the system must determine what the second transmission/reception point is. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Park into both Kwon and Chatterjee as a way to support enhanced uplink transmission (see paragraph [24] of Park). Thus, incorporating such a teaching satisfies increased data throughput (please see paragraph [2] of Park).
However, the combination of Kwon, Chatterjee, and Park does not clearly disclose generating, by the user equipment, a sounding reference signal (SRS) independent of the uplink channel, using the physical cell identity of the first transmission/reception point;
and transmitting, by the user equipment, the generated SRS to the first transmission/reception point which has transmitted the UE-specific configuration information to the user equipment.
Shen teaches generating, by the user equipment, a sounding reference signal (SRS) independent of the uplink channel, using the physical cell identity of the first transmission/reception point (see paragraphs [0027]-[0028], the UE generates a SRS per cell based on the root sequence of SRS of each cell obtained by using the cell identification (cell ID));
and transmitting, by the user equipment, the generated SRS to the first transmission/reception point (see paragraphs [0027]-[0028], the UE transmits the SRS to the corresponding cell (i.e. cell 1 and cell 2) according the respective root sequence (c1 and c2 respectively) which has transmitted the UE-specific configuration information to the user equipment  (see paragraphs [0034]-[0036], [0057], UE transmits SRS to the cell the transmitted the SRS resource information (i.e. SRS resource information which includes the respective root sequences).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the root sequence (as disclosed in Shen) into Kwon, Chatterjee, and Park as a way to generate a sounding reference signal (SRS) for a particular cell ID (see paragraph [0026] of Shen). Thus, incorporating such a root sequence helps to reduce interference especially since the root sequence(s) is used to generate a unique SRS for each cell (please see paragraphs [0004]-[0005] of Shen).
As to claim 10, as discussed above, the second transmission /reception point is different than the first transmission /reception point.
As to claim 11, Kwon teaches in paragraph [0083] that the SRS is periodic.  
As per claim 12, Kwon teaches in paragraph [0107], that uplink channel could be is PUSCH and PUCCH.
Claims 13-16 are rejected for the reasons given in the rejection of claims 9-12, noting that the combination has the recited structure.  

IX. ALLOWABLE SUBJECT MATTER
Claims 1 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 defines over the art of record in that none of the art teaches independently transmitting the uplink channel and an SRS to different transmission/reception points, using the uplink reference signal identity or the physical cell identity according to a type of an uplink transmission, where, when the type of uplink transmission is an uplink channel transmission, 
obtaining the uplink reference signal identity from the received UE-specific configuration information, determining the second transmission/reception point indicated by the uplink reference signal identity, as an uplink channel reception entity, wherein the second transmission/reception point is different from the first transmission/reception point in combination with generating both of the periodic and aperiodic SRS from the physical cell ID, as claimed.  
	Claims 17-20 define over the art of record in that none of the art teaches transmitting the uplink channel and the SRS to different transmission/reception points, using the uplink reference signal identity or the SRS identity according to a type of an uplink transmission, and when the type of the uplink transmission is an SRS transmission, obtaining, by the user equipment, the SRS identity from the received UE-specific configuration information; generating, by the user equipment, an SRS using the SRS identity, determining, the second transmission/reception point UE-specifically indicated by the SRS identity, as an SRS reception entity, where the second transmission/reception point is different from the first transmission/reception point which has transmitted the UE-specific configuration information to the user equipment, point in combination with generating both of the periodic and aperiodic SRS from SRS identity, as claimed.  

	X. PRIOR ART
US PG PUB 2014/0295909 to Ouchi et al teaches in paragraph [0341], transmitting the SRS and PUSCH to different base stations.  


XI. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992